DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	Claims 1-20 are allowed.
	The following is an examiner’s statement for reasons for allowance, after thorough updated search and reconsideration:
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application directed to eyeglasses for projecting/displaying the holographic image generated from spatial light modulation (SLM) device through optically coated hologram mirror into integrated lens of eyeglasses. The previously cited prior arts Yokoyama (US20170227776 Al), Hu et al. (US 20190286055A1) and Hino et al. (US 20160025984A1) teaches the general teachings of displaying the holographic image in eyeglasses (see Non-Final Rejection mailed on 02/23/2022). An updated search was performed and yielded prior art Mukawa (US 20130242555 A1). Mukawa discloses general teachings of eyeglasses in which image generated by spatial light modulating device is projected through the lens of the eyeglasses (see Fig. 1 and corresponding descriptions). However, the specifics of at least a hologram mirror receiving the modulated image in parallel to the integrated lens, and turning the modulated image by 90 degrees to project the modulated image into the integrated lens, where the hologram mirror is optically coated to selectively allow certain wavelengths to pass through or reflect a hologram resulting from the modulated image is seen in the integrated lens by a user wearing the display device, in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Independent claim 17 recites the specific details from claim 1 and allowed for the similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693